DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 07/09/2020, wherein it is further noted that the only amendments made are to remove the New Matter that was added in the response filed 07/26/2019.  As such, the rejections directed to the New Matter are being withdrawn, but the art rejections remain, and remain unchanged, and as such, this Office Action is made Final.  
	Claims 1 and 3-9, 11-17 remain pending.
	Claims 2, 10, and 18 remain cancelled.
	Claims 1 and 9 are currently amended to remove the previously added New Matter.
	Claims 9 and 11-17 remain withdrawn as being drawn to non-elect groups or species.
	Claims 1 and 3-8 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Withdrawn Rejections and/or Objections
	The 112 rejections under 112(a) and 112(b), or 112 1st and 112 2nd pre-AIA , directed to the amendments of “for a human body” and “wherein the polymer and the base polymer are from same group of elements” have been withdrawn in view of said New Matter being removed by the most recent amendments.

Rejections Maintained and Made Again in light of Applicant’s Amendments
Claim Rejections - 35 USC § 112
112(a) or 112(pre-AIA ) first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The response filed 04/23/2019 has introduced NEW MATTER into the claims.  
As presently amended claim 1 recites “non-natural fiber is between 0.1-0.5%”.  Thus, the claim broadly encompasses the concept that the herbal extract in the final non-natural fiber is between 0.1-0.5%, which was not previously encompassed by the claims or the specification as originally filed.  
The response did not sufficiently point out where support for currently amended claim 1 could be found in the originally filed disclosure.  The reference to [0003] only refers to the concept of the textile industry, and the reference to [0036]-[0038] is found confusing since the specification only goes through [0036], and the Pre-Grant Publication only goes through [0037].  Notably, none of the final three paragraphs of the 
As amended, the claims recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the presently amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification or claims, as filed, or remove these limitations from the claims in response to this Office Action.  It is noted that obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).
Response to Arguments
Applicant argues in the remarks filed 07/09/2020 that Applicant believes that based on the amendments made that they have overcome the rejection under 112.  Applicant’s argument is not found persuasive since the amendment was not directed to the portion of the claim that this rejection is directed to.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiliang et al (CN104088030) (IDS Reference) in view of Xiping (CN 106317347).
Zhiliang teaches a grass silk yarn fiber comprising a mosquito repellant (see entire document, for instance, title and [0001]).  Said fiber is made by combining 70-90 parts olefin polymer, 5-20 parts an herbal medicine, and 0-5 parts toughening agent, wherein the herbal medicine comprises 60-80 parts polymer, 10-40 parts herbal 
Zhiliang teaches that the fiber is made by combining 70-90 parts olefin polymer, 5-20 parts a herbal medicine, and 0-5 parts toughening agent, wherein the “herbal medicine” component comprises 60-80 parts polymer, 10-40 parts herbal powder, and 0-5 parts processing aids (see entire document, for instance, claim 1).  Therefore, if the fiber comprises 5% herbal medicine component, and the herbal medicine component comprises 10% herbal powder, the fiber would therefore comprise 0.5% herbal extract.  If the fiber comprises 20% herbal medicine component, and the herbal medicine component comprises 40% herbal powder, the fiber would therefore comprise 8% herbal extract.  Therefore, the range taught by Zhiliang is 0.5-8% herbal extract.
Zhiliang, while teaching the presence of the instantly claimed components, does not directly identify that the toughening agent comprises a coupling agent.  
Xiping teaches a toughening agent comprising a silane coupling agent (see for instance, claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the toughening agent which comprises a silane coupling agent in the composition of Zhiliang.  One would have been motivated to do so since Zhiliang teaches the use of toughening agents, but does not provide guidance as to the particular toughening agent, wherein Xiping teaches particularly useful toughening agents, wherein the toughening agent includes a silane coupling agent.  

With regard to the denier range, it is noted that the prior art and the instantly claimed components are the same, and therefore, the denier range would be the same.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Additionally, with regard to the instantly claimed ranges and ratios, the prior art teaches amounts and ranges that directly overlap with the instantly claimed ranges and ratios.  As such, a prima facie case of obviousness has been established.  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Response to Arguments 
Acknowledgement is made to Applicant’s remarks filed 07/09/2020 that Applicant does not believe that the prior art teaches all of the instantly claimed components.  Applicant’s argument is not found persuasive.  Zhiliang teaches that the fiber is made by combining 70-90 parts olefin polymer, 5-20 parts an herbal medicine, and 0-5 parts toughening agent, wherein the “herbal medicine” component comprises 60-80 parts polymer, 10-40 parts herbal powder, and 0-5 parts processing aids, and in view of Xiping, the toughening agent can be silane.  Therefore, the prior art teaches the instantly claimed components in overlapping amounts to the instantly claimed amounts.  It is noted that the instant claims are directed to a product rather than a method, wherein the combination of the prior art would result in a structurally identical composition.  Applicant’s assertion that the prior art does not add the components in the same order is not persuasive.  The composition comprises all of the instantly claimed components.  MPEP 2113 states that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps", and “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).MPEP 2144.04(IV)(C) states that "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results" (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)), and "selection of any order of mixing ingredients is prima facie obvious" (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  It is noted that “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  
For at least the foregoing reasons, Applicant’s arguments are not found persuasive and the rejections are maintained.

Relevant Art

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611